IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,040



                           EX PARTE ALEX DAVILA, Applicant



           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. 96-0461-A IN THE 22 ND JUDICIAL DISTRICT COURT
                          FROM HAYS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of tampering with

a governmental record and sentenced to twelve years’ imprisonment.

       On November 26, 2008, this Court filed and set the case for submission, and ordered the

parties to brief the issue of whether a releasee who has never been convicted of a “reportable

offense,” but who has had unresolved charges for an offense with a sexual component, and who had

the opportunity to dispute the unresolved charges but failed to do so may be required to comply with
                                                                                                  2

sex offender conditions of mandatory supervision. On January 16, 2009, this Court granted the

parties an extension of time for filing briefs, extending that time until March 20, 2009.

       On March 5, 2009, this Court received Applicant’s motion to dismiss the writ, based on the

fact that Applicant was released from prison on May 15, 2007, without being subject to the condition

of release of which he complained in this writ. Because Applicant’s ground for review is now moot,

his writ is hereby dismissed, and this Court’s order for briefs is hereby withdrawn.




Delivered: March 18, 2009
Do not publish